Citation Nr: 1125806	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  06-27 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran, who is the appellant, had active service from July 1970 to April 1974.  His DD 214 shows that his military occupational specialty was a maintenance analysis specialist.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board remanded this case in July 2010 for additional evidentiary development.  The case has now been returned for appellate consideration. 


FINDINGS OF FACT

1.  Loss of hearing in each ear was not shown during the Veteran's active military service or for many years thereafter. 

2.  The bilateral hearing loss, first medically demonstrated almost 30 years after the Veteran's separation from service, is not due to any incident of service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated during service nor may a sensorineural bilateral hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the Veteran was provided with pre-adjudication VCAA notice by RO letter, dated in April 2006.  He was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  He was also notified that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtaining private medical records on his behalf.  He was also notified of the law and regulations governing the assignment of disability ratings and effective dates (as he was again by RO letter in August 2010, prior to readjudication of the claim in the September 2010 Supplemental Statement of the Case (SSOC)).  

As for content of the VCAA notice, the documents substantially comply with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the five elements of a service connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran declined the opportunity to testify in support of his claim.  

The RO has obtained the Veteran's service treatment records (STRs).  

In his April 2006 statement the Veteran indicated that he had been seen for tinnitus, although he did not stated that he had been seen for hearing loss, at Sheppard's Air Force Base.  On VA telemedicine audiology evaluation in May 2006 the Veteran reported having had some periodic audiograms over the years and had been told that he had a little bit of a hearing loss

Thus, the case was remanded to obtain information from the Veteran's relative to alleged postservice audiometric testing so that either he could submit those records or enable VA to obtain them in his behalf, and to afforded him a VA examination to determine whether any current bilateral hearing loss was related to his military service and any inservice exposure to acoustic trauma.  

In August 2010 the RO contacted the Veteran and requested the information relative to postservice audiometric testing, to include the dates of treatment relative to hearing loss.  However, the Veteran did not respond.  In this regard, the Board observes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).   

Also, a VA audiometric examination in August 2010 was conducted to determine whether any current bilateral hearing loss was related to his military service and any inservice exposure to acoustic trauma.  Accordingly, there has been substantial compliance with the July 2010 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Background

On examination for service entrance in February 1970 audiometric testing revealed the Veteran's threshold levels, in decibels, at the respective frequencies were: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
0
-5
-10
5
10
Left Ear
0
-10
-5
10
10

(Prior to October 31, 1967, service department audiometric tests were in "ASA" units.  However, the current "ISO" units are the standard used in 38 C.F.R. § 3.385.)  

The report of the service entrance examination reflects that above the results of the audiometric test there was a notation of "ASA," although this was entered in the block for night vision. 

In an adjunct medical history questionnaire the Veteran reported not having or having had a hearing loss. 

The STRs are negative for signs, symptoms, complaints, history, treatment or diagnosis of any hearing loss.  

On examination for service separation in January 1974 audiometric testing revealed the Veteran's threshold levels, in decibels, at the respective frequencies were: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5
5
5
5
10
Left Ear
5
5
5
15
5

The report of the service separation examination reflects that above the results of the audiometric test there was a notation of "ANSI 1969."  

In an adjunct medical history questionnaire the Veteran reported not having or having had a hearing loss. 

The Veteran original claim for service connection for tinnitus and bilateral hearing loss was received in March 2006.  He reported not having had any treatment for either disability since they had begun in 1973.  In an attached statement he reported that he had tinnitus due to noise exposure on a M16 firing range and high pitch jet engine whine.  

In VA Form 21-4138, Statement in Support of Claim, in April 2006 the Veteran reported that he had had constant tinnitus since 1974.  He had been told by a physician at Sheppard Air Force Base that that there was no cure for, or medicine for treatment of, tinnitus and that being around jet engines could cause tinnitus.  The Veteran had no medical evidence, other than records at Sheppard's Air Force Base.  

On VA telemedicine audiology evaluation in May 2006 the Veteran's claim file was reviewed.  The Veteran reported that he had been discharged in 1974 and had started noticing tinnitus but he had never brought it to the attentions of medical care providers.  Thus, there was no documentation of tinnitus from military or civilian sources.  He reported having had some periodic audiograms over the years and had been told that he had a little bit of a hearing loss but he was uncertain as to how significant it was.  He denied any need for hearing aids.  He had bilateral tinnitus.  When on active duty he had always been required to wear headsets while on a flight line but that it had not always been practical.  While he had been a maintenance analysis specialist, he had spent a great deal of time observing the labor and tasks of others, and analyzing their performance.  This had required that he spend time on a flight line.  

The Veteran's preservice noise exposure had been being around tractors when growing up on a farm.  Also, he had worked for a railroad as a machine operator using various types of machines.  He had never used any hearing protection prior to service.  His military noise exposure was being on an M-16 firing range for annual qualifications and exposure to jet engine whining, for about 3 1/2 years.  As to postservice noise exposure, he had been in the manufacturing business, doing factory work and performing time analysis studies.  All the machines were "low in noise."  He had never worn hearing protection when engaged in this occupation.  He denied any problems with hearing and had only had a couple of childhood ear infections that had cleared up with appropriate treatment.  He denied any malignant neoplasms, chemotherapy or vestibular type of disorder.  

The Veteran also reported having a bilateral hearing loss which had begun in 1973.  Because the evaluation was a telemedicine evaluation, no physical examination was possible.  However, it was noted that neither a peripheral vestibular disorder nor Meniere's disease was present.  The diagnosis was bilateral constant high-pitched tinnitus.  It was also reported that the tinnitus was secondary to military noise exposure.  However, in response to the specific question of whether it was at least as likely as not that the Veteran's tinnitus was related to military noise exposure, the response was that this could not be resolved without resorting to mere speculation.  The rationale was that the Veteran reported that his tinnitus started immediately after service discharge and claimed it was due to military noise exposure.  However, he had had preservice and postservice noise exposure and had never mentioned having tinnitus to anyone so that there was no medical documentation as to its onset or treatment or discussions about it.  His discharge examination was normal and if he had had significant acoustic trauma, sufficient to give rise to tinnitus, his audiogram should have reflected some changes.  Now, 32 years later, he was claiming that the tinnitus had been present since 1974.  Based upon the absence of significant medical documentation, the STRs being silent for tinnitus, and no interval medical care or evaluations for tinnitus, it was the examiner's opinion that a direct reply to the question posed was not possible without resorting to mere speculation.  

In an addendum later in May 2006 the examiner changed his medical opinion.  He stated that the Veteran's tinnitus was at least as likely as not, at least in part, related to military noise exposure.  

A June 2006 rating decision granted service connection for tinnitus and assigned an initial 10 percent disability rating effective March 23, 2006 (date of receipt of claim). 

In the Veteran's August 2006 VA Form 9 he stated that during service he had been around noise from jets for 3 1/2 years and since then he had had both tinnitus and hearing loss.  

On VA audiometric evaluation in August 2010 the Veteran's claim file was reviewed.  The examiner stated that the Veteran's audiometric test results on examination for entrance into military service (after being converted from the old "ISO" standard to the modern "ASA" standard) was as follows:  

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
14
5
-1.5
13.5
16
Left Ear
14
0
3.5
18.5
16

The examiner stated that the Veteran's audiometric test results on examination for service discharge (after being converted from the old "ISO" standard to the modern "ASA" standard) was as follows:  



Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5
5
5
5
10
Left Ear
5
5
5
15
5

It was reported that during service the Veteran had military noise exposure because his office as a statistics analyst was directly adjacent to a hangar where jet aircraft upon which work was being done causing, according to the Veteran, a significant amount of noise exposure.  As a civilian he had worked in production management and was currently in fuel sales.  He reported having recreation noise exposure when hunting.  He denied any ear pathology, treatment, associated medical conditions or vertigo.  He reported a family history of hearing loss, stating that his father was a little hard of hearing.  He was service-connected for tinnitus.  

Current audiometric testing revealed threshold levels, in decibels, at the following frequencies were: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15
10
10
40
45
Left Ear
10
15
20
50
60

Maryland CNC Word List speech recognition testing revealed discrimination ability in the right ear was 96 percent and it was 94 percent in the left ear.  

The examiner reported that the Veteran had normal hearing in the right ear from 500 to 2,000 Hertz and a sloping to mild sensorineural hearing loss from 3, 000 to 4,000 Hertz.  In the left ear hearing was normal from 500 to 2,000 Hertz with a sloping to moderate to moderately severe sensorineural hearing loss from 3,000 to 4,000 Hertz.  The results of the testing were felt to be valid indicators of true organic hearing and that a hearing loss was present.  

It was noted that the Veteran reported having difficulty hearing if the speaker was at a distance or in another room.  The examiner reported reviewing the Veteran's STRs (but there were no treatment records available for review).  

The examiner noted that he, the examiner, had clinical experience and expertise as a licensed audiologist.  The examiner stated that the Veteran's hearing had not gotten worse more than 10 decibels from his entrance to his exit examinations in at least at one of the relevant frequencies.  According to literature (Carhart & Jeger: Preferred Method for Clinical Determination of Pure-tone Thresholds, JSHD 24, 330-345 (1959)), one could expect a threshold change to vary from test to test for as much as 10 decibels.  Thus, for a threshold shift to be considered a significant change it must change more than 10 decibels.  Since this Veteran's hearing had not changed more than 10 decibels it was not as likely as not that there had been a significant change in hearing.  It was not likely that the current hearing loss was from military noise exposure.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as a sensorineural hearing loss will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307. 

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2009).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

Analysis

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The plain language of the regulation reveals that a claimant can establish hearing loss through the use of speech recognition scores or through puretone threshold test results.  See Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007) (holding that the Secretary's regulatory definition of "hearing disability," as promulgated in § 3.385, was a permissible interpretation of statute authorizing disability payments to veterans for service-connected disabilities). 

The holding in Hensley v. Brown, 5 Vet. App. 155, 160 (1993) stands for the proposition that service-connection for hearing loss is not precluded solely because audiometric test at service separation did not meet the regulatory requirements for a hearing disability at that time.  It should be noted that in Hensley, Id., there was an up-ward shift in threshold levels during service at the pertinent frequencies under 38 C.F.R. § 3.385.  

In this case, the Board concedes that the Veteran was exposed to acoustic trauma during his military service.  However, the analysis does not end here.  It must still be shown that this acoustic trauma caused any current hearing loss.  In other words, mere exposure to acoustic trauma is not the same as being injured due to acoustic trauma and having resulting chronic disability.  That is to say, the Board declines to equate the mere presence of this Veteran in circumstances of exposure to loud noise with injury to the ears caused by acoustic trauma.  Although the Veteran, like virtually all veterans, was exposed to loud noise in service at some point in time, this does not automatically mean there was injury caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, while not necessarily disagreeing that the Veteran was exposed to loud noise, even in the environment mentioned, the Board rejects the notion that acoustic trauma and resulting ear damage should be conceded.  There is no objective evidence that the Veteran was exposed to hazardous levels of noise in the performance of his duties.  

If the record shows evidence of inservice acoustic trauma and inservice audiometric results indicate an upward shift in tested thresholds, and if postservice audiometric testing results meet the requirements of 38 C.F.R. § 3.385, it must be determined whether there is a medically sound basis to attribute the postservice findings to injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Here, unlike in Hensley, Id., there is no upward shift of auditory thresholds on the basis of inservice audiometric testing.  

The recent VA audiologist, with both clinical experience and expertise as a licensed audiologist, determined that the results of audiometric testing at service entrance and service separation had to be converted from an older methodology to a modern testing methodology.  After this conversion, there was no significant upward shift, i.e., a change in decibel level required for auditory acuity, at the relevant frequencies, i.e., from 500 to 4,000 Hertz.  

The Veteran is competent to attest to his having had acoustic trauma during service as well as having perceived some change in his hearing acuity during and after service.  Moreover, the Board notes that beginning in 2010 audiometric testing of the Veteran's hearing acuity shows that he now meets the criteria for hearing loss under 38 C.F.R. § 3.385.  Thus, the credibility of his statements must be weighed.  

The Board must assess the competency and credibility of lay statements regarding inservice or continuous postservice symptomatology.  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, identification of a medical condition, there is a two-step analysis, the first is competence and the second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be determined whether the disability is simple and capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including inservice records documenting inservice injury or disability, if any.  Robinson, Id.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

The VA examiner implicitly opined that the current bilateral hearing loss is unrelated to the Veteran's military service due to the passage of time without corroborating evidence of pathology, i.e., hearing loss.  As noted above, the latter is only one factor, and may not be the determinative factor, in assessing credibility.  Another factor is that on VA examination in 2010 the examiner specifically noted that, by audiometric testing, there was an absence of any significant change in the Veteran's auditory acuity from the time that the Veteran entered military service until the time of his separation from military service.  

Yet another factor for consideration is that in the medical history questionnaire at service discharge the Veteran reported not having or having had any hearing loss.  This is in contrast to the history that he now relates of having had a hearing loss during service.  Given the opinion of the VA audiologist in 2010 that there was no significant change in the Veteran's hearing acuity by audiometric testing during service, the Board must give great probative value to the history related by the Veteran at the time of his separation from active service than to the more recently, almost 30 years after service, history of having continuously had a hearing loss which began during service.  

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported that he was given a diagnosis during service of any hearing loss, or a diagnosis within one year of service discharge in 1974 of a sensorineural hearing loss (the 2nd circumstance under Jandreau) nor has he described symptoms supported by a later diagnosis of inservice incurrence of hearing loss, or manifestation of a sensorineural hearing loss within the first postservice year, by a medical professional (the 3rd circumstance under Jandreau). 

Even now, based on the results of the VA August 2010 audiometric testing, the Veteran's hearing loss is not manifested to a compensable degree as required for presumptive service connection.  See 38 C.F.R. § 4.85.  Lastly, even though the Veteran is service-connected for tinnitus due to inservice acoustic trauma, it does not necessarily follow that such acoustic trauma also caused the current bilateral sensorineural hearing loss.  Thus, the Board concludes that the Veteran's current bilateral sensorineural hearing loss is not shown until decades after discharge from his military service in 1974 and is not of service origin.  

Accordingly, service connection for bilateral hearing loss is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  







ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


